



AGILENT TECHNOLOGIES, INC.
2009 Stock Plan
Stock Award Agreement (“Award Agreement”)
For Standard Awards Granted to Employees
(for awards after November 17, 2015)
Section 1.    Grant of Stock Award. This Stock Award Agreement, dated as of the
date of grant indicated in your account maintained by the company providing
administrative services in connection with the Plan (as defined below) (the
“External Administrator”), is entered into between Agilent Technologies, Inc.
(the “Company”), and you as an individual who has been granted Restricted Stock
Units (the “Awardee”) pursuant to the Agilent Technologies, Inc. 2009 Stock Plan
(the “Plan”). This Stock Award represents the right to receive the number of
shares of Common Stock indicated in the Awardee's External Administrator account
subject to the fulfillment of the conditions set forth below and pursuant to and
subject to the terms and conditions set forth in the Plan. The Stock Award is an
unfunded and unsecured promise by the Company to deliver shares in the future.
Capitalized terms used and not otherwise defined herein are used with the same
meanings as in the Plan.
Section 2.    Vesting Period. So long as Awardee remains an Awardee Eligible to
Vest and has not had a termination of his Service, the Stock Award shall vest as
to 25% of the shares beginning on the first anniversary of the date of grant
stated in Section 1 above and another 25% on each subsequent anniversary of the
date of grant so that the Stock Award is fully vested on the fourth anniversary
of the date of grant.
Section 3.    Nontransferability of Stock Award. This Stock Award shall not be
transferable by Awardee otherwise than by will or by the laws of descent and
distribution. The terms of this Stock Award shall be binding on the executors,
administrators, heirs and successors of Awardee.
Section 4.    Termination of Employment or Service.
(a)    Except as set forth in this Section 4 or other written agreement with the
Company, any unvested Stock Award shall be forfeited immediately when the
Awardee has had a termination of his Service or otherwise ceases to be an
Awardee Eligible to Vest. Except as the Committee may otherwise determine,
termination of Awardee’s Service for any reason shall be determined without
regard to whether such Awardee continues thereafter to receive any compensatory
payments therefrom or is paid salary thereby in lieu of notice of termination.
(b)    Notwithstanding any provision in the Plan to the contrary, if an Awardee
dies while an Employee, the Stock Award shall immediately vest in full. The
vested portion of the Stock Award shall be delivered to the executor or
administrator of the Awardee’s estate or, if

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



none, by the person(s) entitled to receive the vested Stock Award under the
Awardee’s will or the laws of descent or distribution.
(c)    Notwithstanding any provision in the Plan to the contrary, if an Awardee
terminates employment due to total and permanent disability or due to
participation in the Company’s Workforce Management Program, the Stock Award
shall vest in full.
(d)    Notwithstanding any provision in the Plan to the contrary, if an Awardee
is, or becomes eligible for, retirement in accordance with the Company’s local
retirement policy as in effect on the date of grant of this Stock Award, any
unvested Stock Award will be fully vested as of the date of such retirement
eligibility and be settled upon the earliest to occur of (i) the normal vesting
dates set forth in Section 2 above, (ii) the Awardee’s death and (iii) a Change
of Control, in accordance with Section 5 below.
(e)    In the event of a Change of Control, the Stock Award shall vest in full
immediately prior to the closing of the transaction. The foregoing shall not
apply where the Stock Award is assumed, converted or replaced in full by the
successor corporation or a parent or subsidiary of the successor; provided,
however, that in the event of a Change of Control in which one or more of the
successor or a parent or subsidiary of the successor has issued publicly traded
equity securities, the assumption, conversion, replacement or continuation shall
be made by an entity with publicly traded securities and shall provide that the
holders of such assumed, converted, replaced or continued Stock Awards shall be
able to acquire such publicly traded securities.
Section 5.    Settlement of Stock Award. Notwithstanding anything to the
contrary set forth in any other agreement, the Stock Award, but only to the
extent vested, shall be automatically settled in shares of Common Stock upon the
earliest to occur of: (i) the normal vesting dates set forth in Section 2 above,
(ii) the Awardee’s death (in which case, settlement will occur as soon as
practicable within 74 days after the date of death), (iii) the Awardee’s
termination due to total and permanent disability or participation in the
Company’s Workforce Management Program (in which cases, settlement will occur as
soon as practicable within 74 days after such termination), and (iv) a Change of
Control. 
In addition, except as would result in taxation under Code Section 409A, if any
Tax-Related Items legally due by Awardee (as described in Section 7 below) with
respect to any shares underlying the Stock Award become due prior to settlement
of such shares on account of an Awardee’s retirement eligibility described in
Section 4(d) or vesting of the Stock Award, settlement of a portion of the
shares necessary to satisfy such Tax-Related Items may be accelerated to satisfy
such Tax-Related Items (either by withholding in shares or forcing the sale of
shares pursuant to the authority in this Stock Award Agreement, at the Company’s
sole discretion) or, alternatively, the Company may require Awardee to satisfy
such Tax-Related Items by making payment to the Company or any other method set
forth in Section 7 hereof, as determined by the Company in its sole discretion.
Section 6.    Restrictions on Issuance of Shares of Common Stock. The Company
shall not be obligated to issue any shares of Common Stock pursuant to this
Stock Award unless the shares are at that time effectively registered or exempt
from registration under the U.S. Securities Act of 1933, as amended, and, as
applicable, local laws. Notwithstanding anything to the contrary

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



herein, the Company shall not be obligated to issue any shares of Common Stock
pursuant to this Stock Award if such issuance violates or is not incompliance
with any Applicable Laws.
Section 7.    Responsibility for Taxes. Regardless of any action the Company or
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax or other tax-related withholding (the “Tax-Related
Items”), Awardee acknowledges that the ultimate liability for all Tax-Related
Items legally due by Awardee is and remains Awardee’s responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Award, including the grant and vesting of the Stock Award, the
subsequent sale of shares of Common Stock acquired pursuant to the Stock Award
and the receipt of any dividends or other distributions, if any; and (2) do not
commit to structure the terms of the grant or any aspect of the Stock Award to
reduce or eliminate Awardee’s liability for Tax-Related Items.
Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of shares of Common Stock. Alternatively, or in addition,
if permissible under local law, the Company may in its sole discretion (1) sell
or arrange for the sale of shares of Common Stock that Awardee acquires pursuant
to this Stock Award to meet the withholding obligation for Tax-Related Items,
and/or (2) withhold in shares of Common Stock otherwise payable pursuant to this
Stock Award, provided that the Company only withholds the amount of shares of
Common Stock necessary to satisfy the minimum withholding amount.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Awardee’s participation in the Plan or Awardee’s acquisition of
shares of Common Stock pursuant to this Stock Award that is not satisfied by the
means previously described. The Company may refuse to deliver the shares of
Common Stock if Awardee fails to comply with Awardee’s obligations in connection
with the Tax-Related Items as described in this section.
Section 8.    Adjustment. The number of shares of Common Stock subject to this
Stock Award and the price per share, if any, of such shares may be adjusted by
the Company from time to time pursuant to the Plan.
Section 9.    Nature of the Award. By accepting this Stock Award, Awardee
acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
(b)    the grant of the Stock Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Award,
or benefits in lieu of Stock Awards, even if Stock Awards have been granted
repeatedly in the past;

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



(c)    all decisions with respect to future Stock Award grants, if any, will be
at the sole discretion of the Company;
(d)    participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate Awardee’s employment relationship at any time;
(e)    participating in the Plan is voluntary;
(f)    the Stock Award is an extraordinary item that does not constitute
recurring or on-going compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of Awardee’s
employment contract, if any;
(g)    the Stock Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services to the Company or the Employer;
(h)    in the event Awardee is not an employee of the Company, the Stock Award
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Stock Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;
(i)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty, and the Company makes no representation
regarding such future value and is not responsible for any decrease in value or
any foreign exchange fluctuations between Awardee’s local currency and the
United States Dollar that may affect such value;
(j)    if Awardee accepts the Stock Award and obtains shares of Common Stock,
the value of those shares of Common Stock acquired may increase or decrease in
value;
(k)    in consideration of the grant of the Stock Award, no claim or entitlement
to compensation or damages shall arise from termination of the Stock Award or
diminution in value of the Stock Award or shares of Common Stock acquired under
the Stock Award resulting from termination of Awardee’s employment by the
Company or the Employer and Awardee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Award Agreement, Awardee shall be deemed irrevocably to
have waived Awardee’s entitlement to pursue such claim;
(l)    by accepting the grant of this Stock Award through the methods described
in Section 21 below, the Awardee and the Company agree that this Stock Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement (including the Country-Specific Addendum), and the Awardee
acknowledges that he or she agrees to accept

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



as binding, conclusive and final all decisions or interpretations of the Company
and/or the External Administrator upon any questions relating to the Plan and
Award Agreement;
(m)    this Award Agreement is between the Awardee and the Company, and that the
Awardee’s local employer is not a party to this Award Agreement;
(n)     Applicable Laws (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) of the country in
which Awardee is residing or working at the time of grant or vesting of the
Stock Award or the sale of shares may subject Awardee to additional procedural
or regulatory requirements that Awardee solely is responsible for and must
independently fulfill in relation to ownership or sale of such shares;
(o)     the ownership of shares or assets and the holding of a bank or brokerage
account may subject Awardee to reporting requirements imposed by tax, banking,
and/or other authorities in Awardee’s country, that Awardee solely is
responsible for complying with such requirements, and that any cross-border cash
remittance made to transfer of proceeds received upon the sale of shares must be
made through a locally authorized financial institution or registered foreign
exchange agency and may require Awardee to provide to such entity certain
information regarding the transaction;
(p)     the Company reserves the right to impose other requirements or terms and
conditions (which may be set forth in but are not limited to the
Country-Specific Addendum hereto) on Awardee’s participation in the Plan, the
Stock Award and any shares acquired thereunder, to the extent the Company
determines it is necessary or advisable in order to comply with Applicable Laws
or facilitate the administration of the Plan.
Section 10.    Data Privacy. The Awardee explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Awardee’s personal data as described in this document by and among, as
applicable, the Company, the Employer and the External Administrator for the
exclusive purpose of implementing, administering and managing Awardee’s
participation in the Plan.
Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all Stock Awards or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Awardee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Awardee hereby understands that
Data may be transferred to any third parties (including the External
Administrator) assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Awardee’s country or
elsewhere, such as outside the European Economic Area, and that the recipient’s
country may have different data privacy laws and protections than Awardee’s
country. All such transfers of Data will be in accordance with the Company’s
Privacy Policies and Guidelines. Awardee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



Awardee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Awardee may
elect to deposit any Common Stock acquired upon vesting of the Stock Award.
Awardee hereby understands that Awardee may, at any time refuse or withdraw the
consents herein by contacting in writing Awardee’s local human resources
representative. Awardee hereby understands, however, that refusing or
withdrawing Awardee’s consent may affect Awardee’s ability to participate in the
Plan. For more information on the consequences of Awardee’s refusal to consent
or withdrawal of consent, Awardee understands that he or she may contact his or
her human resources representative responsible for Awardee’s country at the
local or regional level.
Section 11.    No Rights Until Issuance. Awardee shall have no rights hereunder
as a shareholder with respect to any shares subject to this Stock Award until
the date that shares of Common Stock are issued to the Awardee. The Committee in
its sole discretion may substitute a cash payment in lieu of shares of Common
Stock, such cash payment to be equal to the Fair Market Value of the Shares on
the date that such Shares would have otherwise been issued under the terms of
the Plan.
Section 12.    Administrative Procedures. Awardee agrees to follow the
administrative procedures that may be established by the Company and/or its
designated broker for participation in the Plan which may include a requirement
that the shares issued hereunder be held by the Company’s designated broker
until the Awardee disposes of such shares. Awardee further agrees that the
Company may determine the actual method of withholding for Tax-Related Items as
described in Section 7 above. Awardee agrees to update the Company with respect
to Awardee’s home address, contact information and any information necessary for
the Company or one of its affiliates to process any required tax withholding or
reporting related to this Stock Award.
Section 13.    Governing Law and Venue. This Award Agreement shall be governed
by and construed according to the laws of the State of Delaware without regard
to its principles of conflicts of laws as provided in the Plan. Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.
Section 14.    Amendment. This Stock Award may be amended as provided in the
Plan.
Section 15.    Language. If the Awardee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
Section 16.    Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Award granted under (and
participation in) the Plan or future awards that may be granted under the Plan
by electronic means or to request the Awardee’s consent to participate in the
Plan by electronic means. The Awardee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



Section 17.     Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Section 18.    Section 409A of the Code
(a)    This Stock Award shall be administered, interpreted, and construed in a
manner that does not result in the imposition on the Awardee of any additional
tax, penalty, or interest under Section 409A of the Code. The preceding
provision, however, shall not be construed as a guarantee of any particular tax
effect and the Company shall not be liable to the Awardee for any payment made
under this Stock Award that is determined to result in an additional tax,
penalty, or interest under Section 409A of the Code, nor for reporting in good
faith any payment made under any Award as an amount includible in gross income
under Section 409A of the Code.
(b)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Stock Award means for purposes of payments under this Award that
are payments of deferred compensation subject to Section 409A of the Code as to
which the payment event is such term or words, the Awardee’s “separation from
service” as defined in Section 409A of the Code.
(c)    To the extent any payment or settlement that is a payment of deferred
compensation subject to Section 409A of the Code is contingent upon a “change in
control,” such payment or settlement shall only occur if the event giving rise
to the change in control would also constitute a change in ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, within the meaning of Section 409A of the
Code. The vesting of any Award shall not be affected by the preceding sentence.
(d)    If a payment obligation under this Stock Award arises on account of the
Awardee’s separation from service while the Awardee is a “specified employee”
(as defined in Section 409A of the Code), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six (6) months after such
separation from service shall accrue without interest and shall be paid within
15 days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 15 days after his or her death.
Section 19.    Recoupment. This Stock Award is subject to the terms of the
Agilent Technologies Executive Compensation Recoupment Policy in the form
approved by the Committee as the date of grant (the “Policy”), if and to the
extent that the Policy by its terms applies to the Stock Award and the Awardee;
and the terms of the Policy as of the date of grant are incorporated by
reference herein and made a part hereof.
Section 20.    Entire Agreement. The Plan is incorporated herein by reference.
The Plan and this Award Agreement (including the Country-Specific Addendum
attached hereto) constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Awardee with respect to the

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



subject matter hereof, and may not be modified adversely to the Awardee’s
interest except by means of a writing signed by the Company and the Awardee.
Section 21.    Acceptance and Rejection. This Award Agreement is one of the
documents governing this Stock Award, which the Awardee may accept or reject
online through the External Administrator’s website. If the Awardee has not
rejected this Stock Award by the time of the first vesting event, the Awardee
will be deemed to have accepted this Stock Award, and the shares of Common Stock
vested pursuant to the Stock Award will be issued and taxed accordingly.
Section 22.    Country-Specific Addendum. Notwithstanding any provision herein,
Awardee’s participation in the Plan shall be subject to any special terms and
conditions as set forth in the Country-Specific Addendum for Awardee’s country
of residence, if any. The Country-Specific Addendum constitutes part of this
Award Agreement.


AGILENT TECHNOLOGIES, INC.
                        By:




________________________________
Mike McMullen
President and Chief Executive Officer

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------





COUNTRY-SPECIFIC ADDENDUM
ADDITIONAL TERMS AND CONDITIONS OF THE
AGILENT TECHNOLOGIES, INC. 2009 STOCK PLAN
STANDARD STOCK AWARD AGREEMENT
FOR NON U.S.-EMPLOYEES
This Country-Specific Addendum includes additional terms and conditions that
govern the Stock Award granted to the Awardee under the Plan if the Awardee
resides in one of the countries listed herein. Certain capitalized terms used
but not defined in this Country-Specific Addendum have the meanings set forth in
the Plan and/or the Award Agreement.
This Country-Specific Addendum also includes information regarding exchange
controls and certain other issues of which the Awardee should be aware with
respect to the Awardee’s participation in the Plan. The information is based on
the securities, exchange control and other laws in effect in the respective
countries as of March 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Awardee not rely on the
information in this Country-Specific Addendum as the only source of information
relating to the consequences of the Awardee’s participation in the Plan because
the information may be out of date at the time that the Awardee Vests in the
Stock Award or sells shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Awardee’s particular situation, and the Company is not in a
position to assure the Awardee of a particular result. Accordingly, the Awardee
is advised to seek appropriate professional advice as to how the relevant laws
in the Awardee’s country may apply to his or her situation.
Finally, if the Awardee is a citizen or resident of a country other than the one
in which the Awardee is currently working, the information contained herein may
not be applicable to the Awardee.
COUNTRY-SPECIFIC LANGUAGE
Below please find country specific language that applies to Participants in the
following countries: Australia, Austria, Belgium, Brazil, Canada, Finland,
Germany, Hong Kong, India, Ireland, Israel, Italy, Japan, Malaysia, Mexico, The
Netherlands, New Zealand, Norway, Poland, Puerto Rico, Russia, Singapore, South
Korea, Spain, Sweden, Switzerland, Taiwan, [Thailand] and the United Kingdom.


AUSTRALIA
Australian Addendum. Please consult the Australian Addendum and Offer Document
for Stock Awards (which have been provided to the Awardees) for additional terms
and information applicable to an Awardee’s grant.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



Securities Law Information. If an Awardee acquires shares of Common Stock and
offers the shares of Common Stock for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Awardees should obtain legal advice on disclosure obligations prior to
making any such offer.


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Awardees will be required to file
the report.


AUSTRIA


Consumer Protection Information. The Awardees may be entitled to revoke
acceptance of the grant of the Stock Award on the basis of the Austrian Consumer
Protection Act (the “Austrian Act”) under the conditions listed below, if the
Austrian Act is considered to be applicable to the grant of the Stock Award and
the Plan:


(i)    If an Awardee accepts the grant of the Stock Award outside the business
premises of the Company, the Awardee may be entitled to revoke his acceptance,
provided the revocation is made within one (1) week after such acceptance of the
grant; and


(ii)    The revocation must be in written form to be valid. Provided the
revocation is sent within the period discussed above, it is sufficient if the
Awardee returns the acceptance of the grant to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the grant.


Exchange Control. In general, the Awardees should not be subject to any foreign
exchange requirements in connection with the acquisition or sale of shares of
Common Stock under the Plan. However, if the value of shares held abroad by an
Awardee as of any given quarter exceeds €30,000,000, the Awardee must submit a
quarterly report to the Austrian National Bank or if the value of shares exceeds
€5,000,000 as of December 31 of each year, the Awardee must submit an annual
report to the bank. In addition, when shares of Common Stock are sold, if cash
proceeds are held outside Austria and exceed €3,000,000, the Awardee must report
the movements and balances of all accounts on a monthly basis.


BELGIUM
Tax Reporting Information. Awardees are required to report any bank accounts
opened and maintained outside Belgium on their annual tax return.


BRAZIL
Exchange Control Information. In general, the Awardees should not be subject to
any foreign exchange requirements in connection with the acquisition or sale of
shares of Common Stock under the Plan. However, if an Awardee owns foreign
assets (including shares of Common Stock) that

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



exceed US $100,000 in value, then the Awardee is responsible for reporting those
assets to the Central Bank of Brazil in accordance with the declaration deadline
established annually by the bank.
CANADA


Stock Awards Settled in Shares Only. Notwithstanding anything to the contrary in
the Plan and/or the Agreement, the Awardee understands that any Stock Awards
granted to the Awardee shall be paid in shares only and do not provide any right
for the Awardee to receive a cash payment.


The following provision will apply to residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.


Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. The Awardees are encouraged to seek legal advice prior to any
resale of such securities. In general, participants resident in Canada may
resell their securities in transactions carried out on exchanges outside of
Canada.


Form of Payment. Due to legal restrictions in Canada and notwithstanding any
language to the contrary in the Plan, grantees are prohibited from surrendering
shares that they already own or from attesting to the ownership of shares to pay
any tax withholding in connection with the Stock Award granted.


Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares and
options) exceeds Cdn.$100,000. The Awardees should consult their own tax advisor
regarding this reporting requirement.


CHINA


SAFE Compliance. It is intended that the Award Agreement and the Plan comply
with any applicable requirements of the State Administration of Foreign Exchange
(“SAFE”) in China. The Award Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the Award
Agreement or the Plan to fail to meet with SAFE approval shall have no force and
effect until amended to comply with SAFE requirements. The Awardee agrees in
advance to any such required amendment.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------





Repatriation Requirement. All proceeds received upon the sale of shares of
Common Stock and dividends that an Award may receive under this Stock Award must
be immediately repatriated to China. The Awardee understands and agrees that all
proceeds from the Stock Award will first be sent to the designated SAFE bank
account of the Company. Further, if the proceeds are converted to local
currency, the Awardee acknowledges that the Company (including its Subsidiaries)
are under no obligation to secure any currency conversion rate, and may face
delays in converting the proceeds to local currency and transferring the
proceeds to the Awardee due to exchange control and/or other regulatory
restrictions in China. The Awardee agrees to bear the risk of any currency
conversion rate fluctuation between the date that sale proceeds are delivered to
the special bank account and the date of conversion of the proceeds to local
currency. The Awardee further agrees to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China. Shares remaining in an Awardee’s
brokerage account upon termination of employment will be subject to a forced
sale at the end of 90 days after the Awardee’s termination date.
FINLAND
There are no country-specific provisions or notifications.
GERMANY
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (“Deutsche Bundesbank”). If the
Awardee uses a German bank to transfer a cross-border payment in excess of
€12,500 in connection with the purchase or sale of shares of Common Stock
acquired under the Plan, the bank will make the report for the Awardee. In
addition, the Awardee must report any receivables or payables or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.
HONG KONG


The Stock Award and any shares issued pursuant to the Stock Award do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its Subsidiaries and Affiliates. The Award
Agreement, including this Country-Specific Addendum, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. The Stock
Award and any related documentation are intended only for the personal use of
each eligible employee of the employer, the Company or its Subsidiaries and
Affiliates and may not be distributed to any other person. The contents of the
award documents, including this Country-Specific Addendum and the Plan, have not
been reviewed by any regulatory authority in Hong Kong. The Awardees are advised
to exercise caution in relation to the offer. If the Awardees have any doubt
about any of the contents of the Agreement, including

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



this Country-Specific Addendum or the Plan, the Awardee understands that he or
she should obtain independent professional advice.


Data Privacy. The following language is added to the end of Section 10 of the
Award Agreement:


“The Data Protection Principles specified in Personal Data (Privacy) Ordinance
(Chapter 486 of the Laws of Hong Kong) will apply to any Data upon its transfer
to any location outside of Hong Kong.”


Stock Award Settled in Shares Only. Notwithstanding anything to the contrary in
the Plan and/or the Agreement, the Awardee understands that any Stock Award
granted to the Awardee shall be paid in shares only and do not provide any right
for the Awardee to receive a cash payment.


INDIA
Exchange Control Restriction. The Awardee understands that the Awardee must
repatriate any proceeds from the sale of shares of Common Stock acquired under
the Plan and any dividends received in relation to the shares of Common Stock to
India and convert the proceeds into local currency within 90 days of receipt.
The Awardee must obtain a foreign inward remittance certificate (“FIRC”) from
the bank where the Awardee deposits the foreign currency and maintain the FIRC
as evidence of the repatriation of funds in the event the Reserve Bank of India
or the Employer requests proof of repatriation.
IRELAND


Director Notification Requirement. If an Awardee is a director or a shadow
director or secretary of an Irish affiliate of the Company, pursuant to Section
53 of the Irish Company Act of 1990, the Awardee must notify the Irish affiliate
of the Company in writing within five business days of receiving or disposing of
an interest in the Company (e.g., Stock Award, shares, etc.) or within five
business days of the event giving rise to the notification requirement, or
within five days of becoming a director, shadow director or secretary if such an
interest exists at that time. This notification requirement also applies with
respect to the interests of a spouse or minor child, whose interests will be
attributed to the director, shadow director or secretary.


ISRAEL
Shares must be Held with the External Administrator. The Company has designated
a third-party to provide administrative services in connection with the Plan
(the “External Administrator”). Pursuant to its authority under the Plan, the
Company will require that the Awardee hold any shares of Common Stock issued to
an Awardee in connection with the vesting of the Stock Award with the External
Administrator until such time as the Awardee sells the shares. Until the Awardee
decides to sell the shares issued to pursuant to the vesting of the Stock Award,
the Awardee cannot transfer the shares to an account with another broker or
request that shares certificates be issued to the Awardee.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------





ITALY
Data Privacy. This language replaces Section 10 of the Award Agreement:
“The Awardee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Awardee’s
personal data as described in this section of this Appendix by and among, as
applicable, the Employer, the Company and any Subsidiary or Affiliate for the
exclusive purpose of implementing, administering and managing the Awardee’s
participation in the Plan.
The Awardee understands that the Employer, the Company and any Subsidiary or
Affiliate hold certain personal information about the Awardee, including, but
not limited to, the Awardee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company or any
Subsidiary or Affiliate, details of all Options or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the exclusive purpose of implementing,
managing and administering the Plan (“Data”).
The Awardee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Awardee’s denial to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Awardee’s ability to participate in the Plan. The
Controller of personal data processing is Agilent Technologies, Inc., with
registered offices at 5301 Stevens Creek Boulevard, Santa Clara, California
95051, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is Agilent Technologies Italia S.p.A,,
with registered offices at Centro Direzionale di Villa Fiorita , Via Piero
Gobetti, 2/c , 20063 Cernusco s/N, Milano Italia.
The Awardee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Awardee further understands that
the Company and/or any Subsidiary or Affiliate will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing the Awardee’s participation in the Plan, and that the Company and/or
any Subsidiary or Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom the Awardee may elect to deposit any shares of Common Stock
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



managing the Awardee’s participation in the Plan. The Awardee understands that
these recipients may be located in or outside the European Economic Area, such
as in the United States or elsewhere. Should the Company exercise its discretion
in suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has accomplished
all the necessary legal obligations connected with the management and
administration of the Plan.
The Awardee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Awardee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Awardee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Awardee has the right to, including but not limited to,
access, delete, update, correct or stop, for legitimate reason, the Data
processing. Furthermore, the Awardee is aware that Data will not be used for
direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Awardee’s human
resources representative in Italy.”
Exchange Control Information. By September 30th of each year, the Awardees are
required to report on their annual tax return (Form RW) any foreign investments
(including proceeds from the sale of shares of Common Stock acquired upon
vesting of the Stock Award) held outside of Italy if the investment may give
rise to income in Italy. However, deposits and bank accounts held outside of
Italy only need to be disclosed if the value of the assets exceeds €10,000
during any part of the tax year.


With respect to shares of Common Stock received upon vesting of the Stock Award,
the Awardees must report (i) the value of the shares at the beginning of the
year or on the day the Awardee acquired the shares, whichever is later; and (ii)
the value of the shares when sold, or if the Awardee still owns the shares at
the end of the year, the value of the shares at the end of the year. The value
to be reported is the fair market value of the shares on the applicable dates
mentioned above.


JAPAN
No Recoupment. Section 19 of the Award Agreement shall not apply.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



Exchange Control Information. If an Awardee acquires shares of Common Stock
valued at more than ¥100,000,000 in a single transaction, he or she must file a
Securities Acquisition Report with the Ministry of Finance through the Bank of
Japan within 20 days of the acquisition of the shares.
MALAYSIA
Director Notification Requirement. If the Awardee is a director of a Malaysian
Subsidiary or Affiliate of the Company, the Awardee is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian Subsidiary or Affiliate in
writing when the Awardee receives an interest (e.g., Stock Award, shares of
Common Stock) in the Company or any related companies. In addition, the Awardee
must notify the Malaysian Subsidiary or Affiliate when the Awardee sells shares
of Common Stock in the Company or any related company (including when the
Awardee sells shares of Common Stock acquired under the Plan). These
notifications must be made within fourteen days of acquiring or disposing of any
interest in the Company or any related company.
Exchange Control Information. In general, the Awardees should not be subject to
any foreign exchange requirements in connection with the acquisition or sale of
shares of Common Stock under the Plan. However, Bank Negara Malaysia must be
notified of any remittance of funds between residents and non-residents of an
amount equivalent to RM 200,001 or greater from Malaysia.
MEXICO
Labor Law Policy and Acknowledgment. In accepting the grant of the Stock Award,
the Awardee expressly recognizes that Agilent Technologies, Inc., with
registered offices at 5301 Stevens Creek Boulevard, Santa Clara, California
95051, United States of America, is solely responsible for the administration of
the Plan and that the Awardee’s participation in the Plan and acquisition of
shares of Common Stock do not constitute an employment relationship between the
Awardee and Agilent Technologies, Inc. since the Awardee is participating in the
Plan on a wholly commercial basis and the Awardee’s sole employer is Agilent
Technologies Mexico, S. de R.L. de C.V., Blvd. Adolfo Lopez Mateos, No. 2009,
2nd Floor Colonia Los Alpes, Delegacion Alvario Obregón, Mexico D.F. 01010
(“Agilent-Mexico”). Based on the foregoing, the Awardee expressly recognizes
that the Plan and the benefits that the Awardee may derive from participating in
the Plan do not establish any rights between the Awardee and the Employer,
Agilent-Mexico, and do not form part of the employment conditions and/or
benefits provided by Agilent-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Awardee’s employment.
The Awardee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Agilent Technologies,
Inc.; therefore, Agilent Technologies, Inc. reserves the absolute right to amend
and/or discontinue the Awardee’s participation at any time without any liability
to the Awardee.
Finally, the Awardee hereby declares that the Awardee does not reserve to
himself or herself any action or right to bring any claim against Agilent
Technologies, Inc. for any compensation or damages

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



regarding any provision of the Plan or the benefits derived under the Plan, and
the Awardee therefore grants a full and broad release to Agilent Technologies,
Inc., its Affiliates, branches, representation offices, its shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.
Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.
Aceptando la Stock Award, el Participante reconoce que Agilent Technologies,
Inc. y sus oficinas registradas en 5301 Stevens Creek Boulevard, Santa Clara,
California 95051, U.S.A., es el único responsable de la administración del Plan
y que la participación del Participante en el mismo y la compra de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y
Agilent Technologies, Inc., toda vez que la participación del Participante en el
Plan deriva únicamente de una relación comercial con Agilent Technologies, Inc.,
reconociendo expresamente que el único empleador del Participante lo es Agilent
Technologies Mexico, S. de R.L. de C.V., Blvd. Adolfo Lopez Mateos, No. 2009,
2nd Floor Colonia Los Alpes, Delegacion Alvario Obregón, Mexico D.F. 01010
(“Agilent-México”). Derivado de lo anterior, el Participante expresamente
reconoce que el Plan y los beneficios que pudieran derivar del mismo no
establecen ningún derecho entre el Participante y su empleador, Agilent-México,
y no forman parte de las condiciones laborales y/o prestaciones otorgadas por
Agilent-México, y expresamente el Participante reconoce que cualquier
modificación al Plan o la terminación del mismo de manera alguna podrá ser
interpretada como una modificación de los condiciones de trabajo del
Participante.
Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de Agilent Technologies, Inc., por lo
tanto, Agilent Technologies, Inc. se reserva el derecho absoluto para modificar
y/o terminar la participación del Participante en cualquier momento, sin ninguna
responsabilidad para el Participante.
Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de Agilent Technologies, Inc., por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del mismo, y en consecuencia el Participante otorga
un amplio y total finiquito a Agilent Technologies, Inc., sus Entidades
Relacionadas, afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.
THE NETHERLANDS
Insider-Trading Notification. The Awardees should be aware of the Dutch
insider-trading rules, which may impact the sale of shares of Common Stock
acquired upon vesting of the Stock Award. In particular, the Awardees may be
prohibited from effectuating certain transactions involving shares of Common
Stock if the Awardee has inside information about the Company. If Awardees are
uncertain whether the insider-trading rules apply to them, they should consult
their personal legal advisor. By accepting the grant of the Stock Award and
participating in the Plan, the Awardee acknowledges having read and understood
this notification and acknowledge that it is the Awardee’s responsibility to
comply with the Dutch insider-trading rules.


NEW ZEALAND



November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



Securities Registration Exemption. The Awardees are being offered an opportunity
to participate in the Plan. In compliance with an exemption to the New Zealand
Securities Act, the Awardees are hereby notified that, with the exception of the
Plan and the Award Agreement, which will be delivered to the Awardees via the
External Administrator, the documents listed below are available for the
Awardee’s review on the Company’s external and/or internal sites at the web
addresses listed below:


1.     The Company’s most recent annual report:
[INSERT URL]


2.     The Company’s most recently published financial statements:
[INSERT URL]


3.     Agilent Technologies, Inc. 2009 Stock Plan (delivered via the
                    External Administrator); and


4.     The Award Agreement (delivered via the External Adminstrator):
            
NORWAY


There are no country-specific provisions or notifications.


POLAND


Exchange Control Information. While the Awardees are responsible for any
exchange control filings, no advance foreign exchange permit is required for the
acquisition, holding or disposal of Common Stock. However, if the value of the
shares of Common Stock exceeds the equivalent of PLN 7,000,000, the Awardees
will have to notify the National Bank of Poland of such holdings on a quarterly
basis. If such reporting obligation applies to an Awardee and the Awardee’s
shareholding exceeds 10% of the Company’s total voting stock, the Awardee will
also be required to notify the National Bank of Poland by the end of May of each
subsequent year.


PUERTO RICO


There are no country-specific provisions or notifications.


RUSSIA
Shares must be Held with the External Administrator. The Company has designated
a third-party to provide administrative services in connection with the Plan
(the “External Administrator”). Pursuant to its authority under the Plan, the
Company will require that the Awardee hold any shares issued to Awardee in
connection with the vesting of the Stock Award with the External Administrator
until such time as the Awardee sells the shares. Until the Awardee decides to
sell the shares issued to pursuant to the vesting of the Stock Award, the
Awardee cannot transfer the shares to an account with another broker or request
that shares certificates be issued to the Awardee.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



Securities Law Information. The Award Agreement, the Stock Award, the Plan and
all other materials the Awardees may receive regarding participation in the Plan
do not constitute advertising or an offering of securities in Russia. The
issuance of shares of Common Stock under the Plan has not and will not be
registered in Russia and, therefore, the shares of Common Stock described in any
Plan documents may not be offered or placed in public circulation in Russia.
In no event will shares of Stock acquired upon vesting of the Stock Award be
delivered to you in Russia; all shares of Common Stock acquired upon vesting of
the Stock Award will be maintained on the Awardee’s behalf outside of Russia.
The Awardee is not permitted to sell shares of Common Stock directly to a
Russian legal entity or resident.
Exchange Control Information. Awardees understands that it is their
responsibility to comply with all exchange control laws in Russia and that
Awardees should consult with their own legal advisor about the applicable
requirements.


SINGAPORE
Securities Law Information. The grant of the Stock Award is being made on a
private basis and is exempt from registration in Singapore.
Director Notification Requirement. Directors of a Singapore Subsidiary or
Affiliate are subject to certain notification requirements under the Singapore
Companies Act. Directors must notify the Singapore Subsidiary or Affiliate in
writing of an interest (e.g., Stock Award, shares of Common Stock, etc.) in the
Company or any related companies within two days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
shares of Common Stock are sold), or (iii) becoming a director.
SOUTH KOREA
Exchange Control Information. If an Awardee receives US$500,000 or more from the
sale of shares of Common Stock, Korean exchange control laws require the Awardee
to repatriate the proceeds to South Korea within 18 months of sale.


SPAIN
Labor Law Acknowledgement. This provision supplements Section 9 (Nature of the
Award) of the Award Agreement:
In accepting the Stock Award, the Awardee acknowledges that the Awardee consents
to participation in the Plan and has received a copy of the Plan.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



The Awardee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Stock Award under the Plan to individuals who
may be employees of the Company or its Related Entities throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any of its
Related Entities. Consequently, the Awardee understands that the Stock Award is
granted on the assumption and condition that the Stock Award and any shares of
Common Stock acquired upon vesting of the Stock Award shall not become a part of
any employment contract (either with the Company or any of its related entities)
and shall not be considered a mandatory benefit, salary for any purposes
(including severance compensation) or any other right whatsoever. In addition,
the Awardee understands that this grant would not be made to the Awardee but for
the assumptions and conditions referred to above; thus, the Awardee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of or
right to the Stock Award shall be null and void.
Exchange Control Information. The Awardee must declare the purchase of shares of
Common Stock to the Direccion General de Política Comercial y de Inversiones
Extranjeras (the “DGPCIE”) of the Ministerio de Economia for statistical
purposes. The Awardee must also declare ownership of any shares of Common Stock
with the Directorate of Foreign Transactions each January while the shares of
Common Stock are owned. In addition, if the Awardee wishes to import the
ownership title of shares of Common Stock (i.e., Share certificates) into Spain,
the Awardee must declare the importation of such securities to the DGPCIE.
When receiving foreign currency payments derived from the ownership of shares of
Common Stock (i.e., dividends or sale proceeds), the Awardee must inform the
financial institution receiving the payment of the basis upon which such payment
is made. The Awardee will need to provide the institution with the following
information: (i) the Awardee’s name, address, and fiscal identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) further information that may be required.
Tax Reporting. If an Awardee holds assets (e.g., cash or shares in a bank or
brokerage account) or rights outside Spain that exceed €50,000 per type of
asset, the Awardee must file a Form 720 with the Spanish Tax Authorities by
April 30th of each year.
SWEDEN
There are no country-specific provisions or notifications.
SWITZERLAND
Securities Law Information. The offer of the Stock Award is considered a private
offering in Switzerland and is not subject to registration in Switzerland.

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------





TAIWAN
Exchange Control Information. The Awardee may acquire and remit foreign currency
(including funds for the purchase of shares of Common Stock and proceeds from
the sale of shares of Common Stock) up to US$5,000,000 (or an equivalent amount
of other foreign currencies) per year without prior approval from the Taiwan
Central Bank.
If the transaction amount is NTD500,000 or more in a single transaction, the
Awardee must submit a Foreign Exchange Transaction Form. If the transaction
amount is US$500,000 or more in a single transaction, the Awardee must also
provide supporting documentation to the satisfaction of the remitting bank.


[THAILAND


Exchange Control Information. In general, Awardees are required to exchange
currency into Thai Baht, deposit foreign currency into a bank account, and take
additional actions with respect to such foreign currency within a specified
period after bringing the foreign currency into Thailand, as set forth and
publicly announced by the commercial bank with which Awardees conduct their
banking business. The foreign currency in question is the cash received by an
Awardee in an amount equal to any dividends paid on shares of Common Stock
received under the Plan and the proceeds from the sale of shares of Common Stock
received upon the vesting of the Stock Award.]


UNITED KINGDOM
Vesting Period. Section 2 of the Award Agreement is hereby amended in its
entirety to read as follows:
“So long as the Awardee remains an Awardee Eligible to Vest, the Stock Award
shall vest as to 25% of the shares beginning on the first anniversary of the
date of grant stated in Section 1 above and another 25% on each subsequent
anniversary of the date of grant so that the Stock Award is fully vested on the
fourth anniversary of the date of grant.”
Termination of Employment or Service. Section 4(a) of the Award Agreement is
hereby amended in its entirety to read as follows:
“(a)    Any unvested Stock Award shall be forfeited immediately when the Awardee
ceases to be an Awardee Eligible to Vest, unless the Awardee ceases to be an
Awardee Eligible to Vest due to the Awardee’s death, total and permanent
disability, retirement or participation in the Company’s Workforce Management
Program. Except as the Committee may otherwise determine, termination of the
Awardee’s employment or

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



service for any reason shall occur on the date such Awardee ceases to perform
services for the Company or any Affiliate without regard to whether such Awardee
continues thereafter to receive any compensatory payments therefrom or is paid
salary thereby in lieu of notice of termination or, with respect to a member of
the Board who is not also an employee of the Company or any Subsidiary, on the
date such Awardee is no longer a member of the Board.”
Responsibility for Taxes. Section 7 (Responsibility for Taxes) of the Award
Agreement is hereby amended in its entirety to read as follows:
“Regardless of any action the Company or the Awardee’s employer (the “Employer”)
takes with respect to any or all income tax, primary and secondary Class 1
National Insurance Contributions, payroll tax or other tax-related withholding
(the “Tax-Related Items”), the Awardee acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Awardee is and remains the
Awardee’s responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Award, including the grant and
vesting of the Stock Award, the subsequent sale of shares of Common Stock
acquired pursuant to the Stock Award and the receipt of any dividends or other
distributions, if any; and (2) do not commit to structure the terms of the grant
or any aspect of the Stock Award to reduce or eliminate the Awardee’s liability
for Tax-Related Items.
The Awardee authorizes the Company and/or the Employer to, in the sole
discretion of the Company and/or the Employer, withhold all applicable
Tax-Related Items legally payable by the Awardee from the Awardee’s wages or
other cash compensation paid to the Awardee by the Company and/or the Employer,
within legal limits, or from proceeds of the sale of shares of Common Stock.
Alternatively, or in addition, if permissible under local law, the Company may
in its sole discretion (1) sell or arrange for the sale of shares of Common
Stock that the Awardee acquires to meet the withholding obligation for
Tax-Related Items, and/or (2) withhold in shares of Common Stock, provided that
the Company only withholds the amount of shares of Common Stock necessary to
satisfy the minimum withholding amount. If the obligation for the Awardee’s
Tax-Related Items is satisfied by withholding a number of shares of Common Stock
as described herein, the Awardee is deemed to have been issued the full number
of shares of Common Stock subject to the Stock Award, notwithstanding that a
number of the shares of Common Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of this Stock Award.
Finally, the Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Awardee’s participation in the Plan or the Awardee’s
acquisition of shares of Common Stock that cannot be satisfied by the means
previously described. The Company may refuse to deliver the shares of Common
Stock if the Awardee

November 2015    RSU Standard-Employees    

--------------------------------------------------------------------------------



fails to comply with the Awardee’s obligations in connection with the
Tax-Related Items as described in this section.”
Joint Election. As a condition of the Awardee’s participation in the Plan and
the vesting of the Stock Award, the Awardee agrees to accept any liability for
secondary Class 1 national insurance contributions (the “Employer NICs”) which
may be payable by the Company and/or the Employer in connection with the Stock
Award and any event giving rise to Tax-Related Items. To accomplish the
foregoing, the Awardee agrees to execute a joint election with the Company (the
“Election”), the form of such Election being formally approved by HMRC, and any
other consent or elections required to accomplish the transfer of the Employer
NICs to the Awardee. The Awardee further agrees to execute such other joint
elections as may be required between him or her and any successor to the Company
and/or the Employer. The Awardee further agrees that the Company and/or the
Employer may collect the Employer NICs by any of the means set forth in the
Responsibility for Taxes section of the Award Agreement.


No Recoupment. Section 19 of the Award Agreement shall not apply.


VIETNAM
Repatriation Requirement. All proceeds received upon the sale of shares of
Common Stock and dividends that an Awardee may receive under this Stock Award
must be immediately repatriated to Vietnam.



November 2015    RSU Standard-Employees    